Opinion of the Court
Darden, Judge:
The law officer’s scrutiny of the accused’s plea of guilty to the offenses of absence without leave, escape from custody, an'd assault, in violation of Articles 86, 95, and 128, Uniform Code of Military Justice, 10 USC §§ 886, 895, and 928, respectively, is similar to that found in United States v Care, 18 USCMA 535, 40 CMR 247. In addition, a stipulation of fact showing the crimes charged and this accused’s sworn statement in mitigation leave no doubt as to the validity of the plea. However, the procedure followed in this case would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, supra.
The decision of the board of review is, therefore, affirmed.
Chief Judge Quinn concurs.